DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 5, line 29 discloses “the pre-distortion circuit 10”; the examiner suggests changing to “the pre-distortion circuit 16”.
Appropriate correction is required.

Drawings
The drawings are objected to because the labels or the drawings are unclear (figure 1 and 6-8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 26-50 are objected to because of the following informalities:  
(1) Regarding claim 26:
Line 6 recites “determine the signs of the inphase components and of the quadrature component”; there is a lack of antecedent basis, the examiner suggests changing to “ signs of the inphase components and of the quadrature component”.
Lines 7-8 recite “determine pre-distortion coefficients based on the amplitude of the inphase component, the amplitude of the quadrature component”; there is a lack of antecedent basis, the examiner suggests changing to “determine pre-distortion coefficients based on an amplitude of the inphase component, an amplitude of the quadrature component”.
(2) Regarding claim 33:
Line 2 recites “determine pre-distortion coefficients”; the examiner suggests changing to “determine the pre-distortion coefficients”.
(3) Regarding claim 35:
the inphase component”; there is a lack of antecedent basis, the examiner suggests changing to “in case  polarities of the inphase component”.
(4) Regarding claim 38:
Claim 38 depends on claim 26 and recites in lines 1-2 “wherein the pre-distorted version of the quadrature component”; there is a lack of antecedent basis, the examiner suggests amending claim 38 to depend on claim 36 to provide the antecedent basis.
(5) Regarding claim 39:
Line 3 recites “based an output signal of the pre-distortion circuit”; the examiner suggests changing to “based on an output signal of the pre-distortion circuit”.
(6) Regarding claim 41:
The examiner suggests amending claim 41 as following:
“A radio transceiver comprising the transmitter of  claim 39.”
(7) Regarding claim 44:
Lines 6-7 recite “determining pre-distortion coefficients based on the amplitude of the inphase component, the amplitude of the quadrature component”; there is a lack of antecedent basis, the examiner suggests changing to “determining pre-distortion coefficients based on an amplitude of the inphase component, an amplitude of the quadrature component”.
(8) Regarding claim 46:
Lines 3-4 recites “or wherein a at least one look-up table”; the examiner suggests changing to “or wherein the at least one look-up table”.
(9) Regarding claim 47:
the polarities are equal”; there is a lack of antecedent basis, the examiner suggests changing to “in case  polarities are equal”.
(10) Regarding claim 49:
The examiner suggests amending claim 49 as following:
“A machine readable storage including machine readable instructions which, when executed, implement a method pre-distortion method as claimed in claim 44.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because 
The claim is drawn to a “machine readable storage”.  The specification mentioned about the machine readable storage in page 21, lines 18-28, and page 22, lines 29-34.  The specification does not define the computer readable medium, therefore, it includes transitory and non-transitory computer readable medium.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten).  Therefore, claim 49 does not fall within a statutory category (the rejection can be non-transitory machine readable storage”).

Allowable Subject Matter
Claims 26-48 and 50 are objected to for minor informalities, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a pre-distortion circuit for a digital quadrature signal, the pre- distortion circuit comprising: a first input for an inphase component of the quadrature signal; a second input for a quadrature component of the quadrature signal; signal processing circuit configured to determine the signs of the inphase component and of the quadrature component; determine pre-distortion coefficients based on the amplitude of the inphase component, the amplitude of the quadrature component, and based on the signs of the inphase component and the quadrature component.  The closest prior art, McCallister (US 2005/0163205 A1) in view of Perthold et al. (US 6,314,142 B1) used in written opinion of PCT/IB2016/053984 discloses an equalizer serves in a predistortion role, but fails to disclose determine pre-distortion coefficients based on the amplitude of the inphase component, the amplitude of the quadrature component, and based on the signs of the inphase component and the quadrature component.  Another closest prior art, De Jong et al. (US 2009/0021320 A1) discloses a first baseband predistortor uses an absolute value of inphase signal and a representation of sign of the inphase signal to predistort the inphase signal; and a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muhammad (US 2014/0146917 A1) discloses a transmitter with pre-distortion module.
De Jong et al. (US 2009/0021320 A1) discloses a Cartesian modulation system via multilevel pulse width modulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/25/2021